Title: To George Washington from Jonathan Lawrence, 25 November 1782
From: Lawrence, Jonathan
To: Washington, George


                  
                     New Burgh Novemr 25th 1782
                  
                  The feelings of a Grateful heart, calls on me to Acknowledge the tenderness of your Excellency, no motive whatever but a Constitution Impaird in Service of my Country, could have Induced me to leave its Service. tho at the same time feel myself happy it has been devoted to so truly Honorable a purpose, I leave your Excellency with the Utmost Regret and most Sincere Wishes that every possible Happiness & success may attend you through Life.  I have the Honor to Subscribe myself Your Excellencys Most Obliged & Very Humble Servant
                  
                     Jonathan Lawrence Junr
                     
                  
               